Citation Nr: 1803469	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  11-19 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder, to include corneal abrasion residuals. 

2.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability. 

3.  Entitlement to an initial rating in excess of 10 percent for a thoracolumbar spine disability. 

4.  Entitlement to an initial compensable rating for right thumb strain residuals. 

5.  Entitlement to an initial compensable rating for allergic rhinitis. 

6.  Entitlement to an initial compensable rating for facial dermatitis. 

7.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Adam G. Werner, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from September 1989 to October 1992 and from April 1993 to March 2010.

These matters come to the Board of Veterans' Appeals (Board) on appeal from         a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The claims were remanded by the Board in January 2016   in order to schedule the Veteran for a requested hearing.  The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in October 2017.  A transcript is of record.  

In January 2016, the Board also remanded a claim for entitlement to an initial compensable disability evaluation for right ureterolithiasis in order for the Agency of Original Jurisdiction (AOJ) to issue a statement of the case.  The Veteran perfected an appeal of this claim in December 2017; however, the claim has not   yet been certified to the Board. As the Board's review of the claims file reveals that 
the AOJ is still taking action on this claim, the Board will not accept jurisdiction over it at this time and it will be the subject of a subsequent Board decision if in order.


FINDINGS OF FACT

1.  The Board resolves all reasonable doubt in the Veteran's favor by finding that service connection is warranted for the diagnosed status post corneal abrasion to both eyes.

2.  In October 2017, prior to the promulgation of a decision in the appeal, the   Board received notification from the Veteran that he withdraws the appeal concerning his claims for increased ratings if entitlement to a TDIU was
granted.

3.  The evidence of record demonstrates that the Veteran is unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for status post corneal abrasion to both eyes have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an initial rating in excess of 10 percent for a cervical spine disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an initial rating in excess of 10 percent for a thoracolumbar spine disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an initial compensable rating for right thumb strain residuals have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an initial compensable rating for allergic rhinitis have been met.      38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an initial compensable rating for facial dermatitis have been met.     38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

7.  The criteria for a total disability rating based on individual unemployability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran claims service connection for bilateral eye corneal abrasion.  During his November 2009 VA eye exam, while still on active duty, he reported a history of bilateral corneal abrasions when dirt and/or dust got under his contact lenses with subsequent dryness.  The Veteran testified in October 2017 that both eyes are dry and that there is discomfort in the corners.  

Service treatment records document that the Veteran sustained a left corneal abrasion in June 2006.  He was treated with eye drops and seen for follow up in  July 2006 and August 2006.  During the 2009 VA examination, the Veteran was diagnosed with status post corneal abrasion to both eyes. No opinion was provided.  

While the Veteran is not competent to report that he sustained a corneal abrasion to his right eye during service, he is competent to report that dirt and/or dust got under his right contact lens with subsequent dryness.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In light of the foregoing, and given the documented left corneal abrasion during service and the VA examiner's diagnosis of status post corneal abrasion to both eyes, the Board resolves all reasonable doubt in the Veteran's favor by finding that service connection is warranted for the diagnosed status post corneal abrasion to both eyes.  38 U.S.C.     § 5107 (2012); 38 C.F.R. § 3.102 (2017).


TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  Id.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 

The Veteran is service-connected for obstructive sleep apnea, rated as 50 percent disabling; a bilateral ankle disability, a bilateral elbow disability, a thoracolumbar spine disability, a cervical spine disability, bilateral pes planus, a right knee disability, gastroesophageal reflux disease, hypothyroidism, and temporomandibular joint disorder, each rated as 10 percent disabling; and right thumb strain, allergic rhinitis, right ureterolithiasis, and facial dermatitis, each rated as noncompensable.  Since his combined rating has been 90 percent since April 1, 2010, the schedular requirements for the assignment of a TDIU pursuant to 38 C.F.R. § 4.16(a) have been met.  

The Veteran seeks entitlement to a TDIU. He has not submitted a VA Form         21-8940, but reported in an August 2011 statement that it was hard to do any      type of work due to pain associated with his neck, elbows, lower back, right knee and Achilles, and also referenced kidney pain. The Veteran testified in October 2017 that he last worked in March 2010 and that he believed his physical conditions prevented him from working.  

The Veteran underwent several VA examinations in October 2009.  During a spine examination, the examiner indicated that the cervical and lumbar spine disabilities would have significant effects on occupation with specific notation of decreased mobility, lack of stamina, weakness or fatigue and pain noted for the lumbar spine.  During a joints exam, the examiner indicated that bilateral elbow and bilateral ankle disabilities would have significant effects on occupation with specific notation of decreased mobility, weakness or fatigue, decreased strength, and upper extremity pain noted for the bilateral elbow and decreased mobility, decreased strength, and lower extremity pain noted for the bilateral ankle.  During a hand, thumb and fingers exam, the examiner indicated that the right thumb disability would have significant effects on occupation with specific notation of decreased mobility, decreased manual dexterity, decreased strength, and upper extremity pain. Finally, during a feet exam, the examiner indicated that bilateral pes planus would have significant effects on occupation with specific notation of decreased mobility, problems with lifting and carrying, and pain.

Given the foregoing, and resolving all reasonable doubt in favor of the Veteran,   the Board finds that the evidence of record demonstrates that the Veteran is unable to secure and follow a substantially gainful occupation.  Accordingly, TDIU is warranted.


Withdrawals

Under 38 U.S.C. § 7105 (2012), the Board may dismiss any appeal which fails        to allege specific error of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).

In October 2017, prior to the promulgation of a decision in the appeal, the Board was advised by the Veteran's representative that he would withdraw the claims for increased ratings if entitlement to a TDIU was granted.  See hearing transcript.  Entitlement to a TDIU is being granted in this decision.  As the Veteran has withdrawn his appeal concerning the increased rating claims, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning those claims and they are dismissed. 


ORDER

Service connection for status post corneal abrasion to both eyes is granted.

Entitlement to a TDIU is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

The claim for entitlement to an initial rating in excess of 10 percent for a cervical spine disability is dismissed. 

The claim for entitlement to an initial rating in excess of 10 percent for a thoracolumbar spine disability is dismissed. 

The claim for entitlement to an initial compensable rating for right thumb strain residuals is dismissed. 

The claim for entitlement to an initial compensable rating for allergic rhinitis is dismissed. 

The claim for entitlement to an initial compensable rating for facial dermatitis is dismissed. 




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


